Case 6:21-cv-01460-MJJ-PJH Document 20 Filed 09/16/21 Page 1 of 2 PageID #: 896




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


 DON ANTIE JR                                   CASE NO. 6:21-CV-01460

 VERSUS                                         JUDGE JUNEAU

 JEREMY B MCBAIN ET AL                          MAGISTRATE JUDGE PATRICK J.
                                                HANNA



                                      JUDGMENT
       Before this Court is a motion to remand (Rec. Doc. 6) filed by plaintiff. This

 motion was referred to United States Magistrate Judge Patrick J. Hanna for report

 and recommendation. Considering the reasons assigned in the Report and

 Recommendation of the Magistrate Judge previously filed herein, and after an

 independent review of the record, and considering the objections to the Report

 and Recommendation in the record;


       This Court concludes that the Magistrate Judge’s report and

 recommendation is correct and adopts the findings and conclusions therein as its

 own. In addition, the Court finds that the plaintiff did not act in bad faith as

 required to allow removal after the one-year period as required in 28 U.S.C.

 §1446(c). The Court determines this based on the fact that plaintiff added the
Case 6:21-cv-01460-MJJ-PJH Document 20 Filed 09/16/21 Page 2 of 2 PageID #: 897




 final defendants after the initial round of depositions and that Plaintiff had acted

 in good faith regarding other information making removal possible to the initial

 defendants well before the one year removal cutoff in addition to the reasons

 assigned in the Report and Recommendation.


       IT IS THUS ORDERED, AJUDGED, AND DECREED that, consistent with the

 report and recommendation, the motion to remand (Rec. Doc. 6) filed by plaintiff

 is GRANTED and, accordingly this suit is REMANDED to Louisiana’s Sixteenth

 Judicial District Court for the Parish of St. Martin, from which it was removed.


       THUS DONE AND SIGNED in Lafayette, Louisiana, on this 16th day of

 September, 2021.



                                                ______________________________
                                                MICHAEL J. JUNEAU
                                                UNITED STATES DISTRICT JUDGE
